Citation Nr: 0301825	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  95-30 568	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  

3.  Entitlement to waiver of a $3001 overpayment of VA 
pension benefits.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1973 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
found no new and material evidence had been submitted with 
which to reopen the veteran's claim for service connection 
for a psychiatric disability.  He responded with a timely 
Notice of Disagreement, initiating this appeal.  In a 
subsequent May 1997 Board decision, the veteran's claim was 
reopened and remanded for additional development.  It was 
again remanded by the Board in November 1998.  

In a June 1998 rating decision, the RO denied the veteran 
entitlement to a total disability rating based on individual 
unemployability; he again responded with a timely Notice of 
Disagreement, and this issue was merged into his pending 
appeal.  Also in June 1998, the veteran was awarded a partial 
waiver, in the amount of $2000, of a $5001 debt owed by the 
veteran based on the overpayment of VA pension benefits.  He 
responded with a timely Notice of Disagreement regarding the 
denial of waiver for the remainder of his debt, and this 
issue was also merged into his pending appeal.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1973 to August 1974.

2.	On January 23 2003, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, North 
Little Rock, Arkansas, that the veteran died on October [redacted], 
2002.  




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2002); 
38 C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


